Citation Nr: 1703031	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-22 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression and adjustment disorder.

2. Entitlement to service connection for asthma.

3. Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to March 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2011 and February 2012 rating decisions of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to address inadequacies in the requested VA examinations concerning the Veteran's service connection claims for an acquired psychiatric disorder, asthma and bronchitis.

1. Acquired Psychiatric Disorder

The Veteran claims service connection for an acquired psychiatric disorder, including PTSD, depression and an adjustment disorder.  Specifically, the Veteran links his acquired psychiatric disorder to three service related incidents discussed below.  

In a December 2011 statement, the Veteran asserted that while stationed in the Philippines he traveled to a place in the jungle where locals played jazz.  The Veteran further asserted that, although unaware, two sailors followed him and that he later discovered they had disappeared when he returned to his ship.  In an April 2013 statement, the Veteran asserted that in 1981 he was onboard the USS Constellation while stationed at U.S. Naval Base Subic Bay in the Philippines.  While there, the Veteran asserted that he traveled in a jeep to a part of the Philippines where Caucasians were not allowed to go, that two Caucasian sailors followed him in another jeep, and that while driving through the countryside his driver stopped and the two sailors in the jeep behind him were killed.  During an August 2013 Board videoconference hearing, the Veteran testified that the above mentioned incident occurred while he served onboard the USS Constellation in 1982.  As he previously reported, the Veteran asserted that two sailors followed him, that his Philippine driver stopped and the two sailors in the jeep behind him were killed.  However, the Veteran added that he heard the screams of the sailors as they were being killed.  

In a second incident, the Veteran testified that while serving onboard the USS Ranger sometime in September 1983 he witnessed two sailors hold hands and jump off the ship.  The sailors were reportedly rescued by helicopter and transported back to San Diego, California.  In a third incident, the Veteran testified that sometime in 1984 he witnessed a sailor burn to death after he accidentally got in the way of an aircraft's jet turbine engine.  The Veteran further reported that later incident occurred shortly before he left active duty service.  

In June 2014, the Board remanded this case and instructed the AOJ to issue a letter notifying the Veteran of the following: a request for sufficient information to enable the AOJ to obtain additional pertinent evidence not currently of record; the type of evidence the Veteran was responsible to submit including evidence required to substantiate a claim for secondary service connection; and request the Veteran provide information concerning any in-service stressor he believed led to his claimed acquired PTSD including a two-month date range during which each stressor occurred.  The Remand also instructed the AOJ to send a letter to the JSRRC, or other appropriate agency, asking them to provide any available information that might corroborate the Veteran's alleged in-service stressors.  The Board notes this letter was sent to the Veteran in May 2015, however the record does not reflect that the Veteran provided the VA with the requested information.  
In an August 2015 administrative decision, the RO determined that the Veteran's claimed stressors were not verifiable as the Veteran had provided very little information making it difficult to research.  While the record shows the Veteran did not respond to the May 2015 letter, the claims file also includes a transcript of the August 2013 Board videoconference hearing in which the Veteran provided specific details as to ships, locations and dates these incidents occurred.  Initially, the Board notes that during the hearing the Veteran provided approximate dates for the second and third incidents that fell outside his period of active duty.  However, the Board also notes that the Veteran's military personnel records show that the he served onboard the USS Constellation between February 1980 and August 1982, and onboard the USS Ranger between November 1982 and March 1983 (the month of his discharge).

Accordingly, after reviewing the actions of the AOJ, the Board finds there was not substantial compliance with the requested development.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).  

Therefore, the AOJ should contact the National Archives and Records Administration (NARA), the Joint Services Records Research Center (JSRRC), or any other appropriate facility, to attempt to verify the Veteran's claimed stressor while servicing onboard the USS Constellation; specifically whether the USS Constellation docked at U.S. Naval Base Subic Bay, and if so, whether two sailors went missing or were killed during that time period.  In addition, the AOJ should contact the NARA, JSRRC, or any other appropriate facility to attempt to verify the Veteran's claimed stressors while serving onboard the USS Ranger.

Additionally, the AOJ was instructed to obtain a VA examination to determine the etiology of any acquired psychiatric disorder and the examiner was instructed to provide three medical opinions: whether the Veteran had symptomatology meeting the diagnostic criteria for PTSD; whether it is at least as likely as not that the Veteran had any other current acquired psychiatric disorder related to his active military service; and whether any diagnosed acquired psychiatric disorder was caused or aggravated by the Veteran's service-connected tinnitus.

The Veteran underwent a VA examination in September 2015.  The examiner diagnosed the Veteran with adjustment disorder with depressed mood.  During the examination, the Veteran identified additional stressors involving his mother who had a stroke, his father who had a heart attack and three strokes, and his stepfather who was currently in the hospital as a quadriplegic.  The only service-related stressor noted by the examiner involved the murder of the two sailors that occurred while the Veteran was stationed in the Philippines.  The examiner opined that no medical record suggested a correlation between the current symptoms of mild depression and the incident that occurred while the Veteran served in the Navy.  No other opinion was provided.  Accordingly, the Board finds a lack of substantial compliance with the Remand directives.  The Board further finds the nature of the opinion speculative and inadequate as it did not address the Veteran's asserted stressors or statements linking his current psychiatric disorder to service. 

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that a new VA examination is necessary to adjudicate the claim on appeal.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

2. Asthma and Bronchitis

The Veteran claims service connection for respiratory conditions including asthma and bronchitis.  Specifically, the Veteran claims that respiratory conditions were caused or worsened by exposure to environmental hazards during service including exposure to asbestos.  The Veteran further asserts that his bronchitis pre-dated service, but that his asthma had its onset during service.

The Veteran's service treatment records (STRs) show treatment for respiratory conditions including asthma, bronchitis and pneumonia.  A June 1979 enlistment examination noted normal lungs and chest.  Chest X-ray studies were negative.  The Veteran denied having asthma, shortness of breath or a chronic cough.  An August 1979 discharge summary noted an admission diagnosis of hemophilus influenza pneumonia, left lower lobe, left lingula, questionable right lower lobe.  The past medical history noted asthma as a child and bronchitis yearly.  An X-ray study revealed a left lingular infiltrate, left lower lobe retro-cardiac infiltrate, and questionable right lower lobe infiltrate.  A follow-up X-ray study revealed resolving pneumonia and the Veteran was discharged with a normal physical examination and clear lung fields by auscultation.  A February 1983 STR shows that the Veteran reported a history of bronchitis and pneumonia.  A week later the Veteran reported frequent bouts of bronchitis, asthma and hospitalizations for double pneumonia in childhood.  The Veteran was diagnosed with asthmatic bronchitis.  A March 1983 separation examination noted normal lungs, chest and psychiatric evaluation.  The Veteran reported chronic or frequent colds, sinusitis, hay fever, asthma, shortness of breath, pain or pressure in chest, and chronic cough.  In addition, the Veteran noted a history of asthma with no chronic medications and reported that he had been hospitalized for asthma while on ship related to a "very bad cold."

Post-service VA medical records also show treatment for asthma and bronchitis.  In an August 2005 VA medical record, the Veteran reported that he had bronchitis about once-a-year since he was born and that he had pneumonia a couple of times throughout his life.  An X-ray study revealed lung fields that were clear with no hilar or mediastinal masses.  The physician diagnosed the Veteran with lower respiratory tract infection and ruled-out pneumonia.  A March 2010 VA medical record noted that the Veteran was seen as a follow-up to his emergency room visits for severe acute bronchitis and exacerbation of asthma.  A February 2011 VA medical record shows that the Veteran was treated for bronchitis and asthma.

In June 2014, the Board remanded this case and instructed the AOJ to obtain a VA examination to determine the etiology of any current respiratory disability, including asthma and bronchitis.  The examiner was initially instructed to provide an opinion as to whether there was clear and unmistakable evidence that asthma or bronchitis existed prior to service.  If a respiratory condition did exist prior to service, the examiner was instructed to provide an opinion whether there was clear and unmistakable evidence that the condition(s) did not undergo a worsening beyond the normal progression of the disease during service.  If a respiratory condition was found not to precede service, the examiner was instructed to opine whether any such respiratory disability was at least as likely as not directly related to his time in service.

The Veteran underwent a VA examination in September 2015.  Initially, the Board notes that the examiner found no pathology to render a diagnosis for bronchitis and therefore rendered no medical opinion as to this claim on appeal.  As to the Veteran's service connection claim for asthma, during the VA examination the examiner determined that the date of diagnosis was "as a child."  The examiner opined that the Veteran's asthma was "less likely than not (less than 50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  As such, the Board notes that the examiner only provided a medical opinion regarding direct serviced connection, but no opinion was provided regarding aggravation of a pre-existing condition.  The examiner went on to note that asthma most often begins in infants with symptoms of wheezing and respiratory infections, and that those symptoms are likely to persist if childhood episodes are frequent and severe.  The examiner further found no evidence in the Veteran's service records that "were not compatible with natural course of this disease and no evidence of progression of naturally expected course."  The examiner further noted that the Veteran was treated a few times between 1979 and 1983 with stable outcomes "as would be expected."  In addition, the examiner found that the Veteran's persistent smoking had been the largest aggravation of his disease.  

The Board finds the September 2015 VA examination inadequate and not in compliance with the Remand directives.  First, the examiner did not provide any medical opinion relating to the Veteran's service connection claim for bronchitis.  While the examiner found no current pathology for bronchitis, the Board notes that March 2010 and February 2011 VA medical records show a diagnoses and treatment for bronchitis; thus, there is evidence of a current condition during the appeal period.  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (stating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Additionally, the Veteran has consistently reported chronic recurrent bronchitis since childhood.  Accordingly, the Board finds that a remand is necessary to elicit the requested medical opinions as to the Veteran's service connection claim for bronchitis.

Second, the examiner did not provide any of the medical opinions requested by the June 2014 Remand with regard to the service connection claim for asthma.  The Remand initially requested the examiner to determine whether there was "clear and unmistakable evidence" that the claimed asthma condition existed prior to service.  While the examiner stated that the asthma condition had existed since the Veteran's childhood, the examiner did not address the Veteran's enlistment examination noting no asthma upon entry to service, nor did the examiner provide an opinion as to whether the medical evidence provided "clear and unmistakable evidence" that the Veteran's asthma pre-dated service.  Moreover, the examiner failed to provide an opinion as to whether there was "clear and unmistakable evidence" that the Veteran's asthma did not undergo a worsening beyond the normal progression during service.  

As such, the Board finds the VA examinations with regard to the Veteran's service connection claims for asthma and bronchitis inadequate and not in compliance with the June 2014 Remand directives.  As noted above, VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr, 21 Vet. App. at 312.  In addition, compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall, 11 Vet. App. at 271.


Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records for the Veteran not already associated with the file.

2. Contact the NARA, the JSRRC, and /or any other appropriate facility to request information that might corroborate the Veteran's alleged stressor regarding the claimed disappearance or death of two sailors that occurred while the USS Constellation was docked at U.S. Naval Base Subic Bay in the Philippines between February 1980 and August 1982.  In addition, a request should be made to obtain information that might corroborate the Veteran's alleged stressor concerning any personnel who fell overboard or died on the flight deck aboard the USS Ranger between November 1982 and March 1983.  If multiple requests are required to obtain all the information sought, they should be made.  All requests and responses received from each contacted entity should be associated with the claims file.  If the requested information is unavailable, a formal finding of unavailability should be prepared and associated with the claims file.

3. After completion of the above development, schedule the Veteran for a VA examination with a psychiatrist or a psychologist.  The examiner must determine whether the Veteran currently suffers from an acquired psychiatric disorder, to include PTSD, depression and adjustment disorder.  The examiner must review the claims file.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examiner should provide the following information:

(a) Provide a full multiaxial diagnosis.  Specifically state whether each criterion for a diagnosis of PTSD is met.  Otherwise, provide a diagnosis for any acquired psychiatric disorder.

(b)  If a diagnosis of PTSD is appropriate, identify each stressor event upon which the diagnosis is based.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the PTSD is due to the fear of hostile military or terrorist activity during service.

(c) With respect to any other psychiatric disorder found upon examination or identified during a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such psychiatric disability is related to any incident of the Veteran's active service.

(d) With respect to any other psychiatric disorder found upon examination or identified during a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such psychiatric disability was caused or aggravated by the Veteran's service-connected tinnitus.

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4. Then, schedule the Veteran for an examination by an appropriate examiner to determine the current nature and extent of any respiratory disorder, to include asthma and bronchitis (whether chronic or otherwise).  The examiner must review the claims file and this Remand and note that review in the report.  All indicated studies should be completed.  Additionally, the examiner must consider the Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.

The examiner should provide the following opinions:

(a) Whether it is clear and unmistakable (i.e., whether it is undebatable) that any diagnosed respiratory disorder, to include asthma and bronchitis, existed prior to service?

(b) If not, is it at least as likely as not (50 percent or greater probability) that any diagnosed respiratory disorder, to include asthma and bronchitis, is due to service, including, but not limited to, exposure to environmental hazards such asbestos?

(c) If so, whether it is clear and unmistakable (i.e., whether it is undebatable) that any diagnosed respiratory disorder existing prior to service, including asthma and bronchitis, underwent an increase in severity during service.  If the examiner finds that a respiratory disorder did undergo an increase in severity he or she should state whether there is clear and unmistakable evidence that the increase was due to the natural progression of the disease.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







